 Case 2:18-bk-20151-ER            Doc 5989 Filed 08/28/20 Entered 08/28/20 15:13:45              Desc
                                    Main Document Page 1 of 3


 1   Henry C. Kevane (CA Bar No. 125757)
     Shirley S. Cho (CA Bar No. 192616)
 2   Steven J. Kahn (CA Bar No. 76933)
     PACHULSKI STANG ZIEHL & JONES LLP                              FILED & ENTERED
 3   150 California Street, 15th Floor
     San Francisco, CA 94111
 4   Telephone: 415/263-7000 / Facsimile: 415/263-7010                     AUG 28 2020
     Email: hkevane@pszjlaw.com
 5           scho@pszjlaw.com
             skahn@pszjlaw.com                                        CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
 6   Samuel R. Maizel (CA Bar No. 189301)                             BY gonzalez DEPUTY CLERK

     Tania M. Moyron (CA Bar No. 235736)
 7   DENTONS US LLP
     601 South Figueroa Street, Suite 2500                     CHANGES MADE BY COURT
 8   Los Angeles, CA 90017-5704
     Telephone: 213/623-9300 / Facsimile: 213/623-9924
 9   Email: samuel.maizel@dentons.com
             tania.moyron@dentons.com
10
     Co-Counsel to Chapter 11 Debtors and
11   Debtors in Possession
12
                                   UNITED STATES BANKRUPTCY COURT
13
                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
14

15   In re                                                  Lead Case No. 2:18-bk-20151-ER
16   VERITY HEALTH SYSTEM OF CALIFORNIA,                    Jointly administered with:
     INC., et al.,                                          Case No. 2:18-bk-20162-ER;
17                                                          Case No. 2:18-bk-20163-ER;
                   Debtors and Debtors in Possession.       Case No. 2:18-bk-20164-ER;
18                                                          Case No. 2:18-bk-20165-ER;
      Affects All Debtors                                  Case No. 2:18-bk-20167-ER;
19    Affects Verity Health System of California, Inc.     Case No. 2:18-bk-20168-ER;
      Affects O’Connor Hospital                            Case No. 2:18-bk-20169-ER;
20    Affects Saint Louise Regional Hospital               Case No. 2:18-bk-20171-ER;
      Affects St. Francis Medical Center                   Case No. 2:18-bk-20172-ER;
21    Affects St. Vincent Medical Center                   Case No. 2:18-bk-20173-ER;
      Affects Seton Medical Center                         Case No. 2:18-bk-20175-ER;
22    Affects O’Connor Hospital Foundation                 Case No. 2:18-bk-20176-ER;
      Affects Saint Louise Regional Hospital Foundation    Case No. 2:18-bk-20178-ER;
23    Affects St. Francis Medical Center of Lynwood        Case No. 2:18-bk-20179-ER;
       Foundation                                           Case No. 2:18-bk-20180-ER;
24    Affects St. Vincent Foundation                       Case No. 2:18-bk-20181-ER;
      Affects St. Vincent Dialysis Center, Inc.
25    Affects Seton Medical Center Foundation              Chapter 11 Cases
      Affects Verity Business Services
26    Affects Verity Medical Foundation                    Hon. Ernest M. Robles
      Affects Verity Holdings, LLC
27    Affects De Paul Ventures, LLC                        ORDER SUSTAINING FIRST
      Affects De Paul Ventures - San Jose Dialysis, LLC    OMNIBUS OBJECTION BY VERITY
28                                                          HOLDINGS TO BASM GUARANTY
                                                        1
     DOCS_LA:331988.1 89566/002
 Case 2:18-bk-20151-ER            Doc 5989 Filed 08/28/20 Entered 08/28/20 15:13:45                 Desc
                                    Main Document Page 2 of 3


 1                  Debtors and Debtors In Possession.          RELATED CLAIMS AND ANY
                                                                BALLOTS CAST BY THE HOLDERS
 2                                                              THEREOF

 3                                                              Bay Area Surgical Management, LLC
                                                                (Claim No. 2029); Bay Area Surgical
 4                                                              Group, Inc. (Claim No. 5829); Sarnevesht,
                                                                Robert (Claim No. 5830); Zolfaghari,
 5                                                              Javad (Claim No. 5831); Hashemieh, Julia
                                                                (Claim No. 5832); National Ambulatory
 6                                                              Surgery Center, LLC (Claim No. 5834);
                                                                Los Altos Surgery Center, LP (Claim No.
 7                                                              5835); Knowles Surgery Center, LLC
                                                                (Claim No. 5836); SOAR Surgery Center,
 8                                                              LLC (Claim No. 5837); and Forest
                                                                Ambulatory Surgical Associates, L.P.
 9                                                              (Claim No. 5838)

10                                                              [No Hearing Required]

11
12           The Court, having read and considered the First Omnibus Objection by Verity Holdings to

13   BASM Guaranty Related Claims and Any Ballots Cast by the Holders Thereof [Docket No. 5173]

14   (the “Objection”), the Notice of First Omnibus Objection by Verity Holdings to BASM Guaranty

15   Related Claims and Any Ballots Cast by the Holders Thereof [Docket No. 5176], and the

16   Declaration re Non-Filing and Service of Responses to the First Omnibus Objection of Verity

17   Holdings to BASM Guaranty Related Claims and Any Ballots Cast by the Holders Thereof [Docket

18   No. 5886], finding that each of the holders of the claims subject to the Objection having been

19   properly served, as reflected in the Proofs of Service attached to the Notice [Docket No. 5176] and

20   the Objection [Docket No. 5173-16], and the holders of the claims subject to the Objection having

21   not filed or served a response thereto, and good cause otherwise appearing therefore,

22           IT IS THEREFORE ORDERED, ADJUDGED AND DECREED:

23           1.       The Objection is sustained in its entirety.

24           2.       Each of the following claims is disallowed in its entirety, with prejudice:

25
26     Claim No.                                Claimant                                 Claim Amount
         2029             Bay Area Surgical Management, LLC (“BASM”)                      $13,333,333
27
           5829           Bay Area Surgical Group, Inc. (“BASG”)                           $14,200,000
28

                                                          2
     DOCS_LA:331988.1 89566/002
 Case 2:18-bk-20151-ER            Doc 5989 Filed 08/28/20 Entered 08/28/20 15:13:45                Desc
                                    Main Document Page 3 of 3


 1         5830           Sarnevesht, Robert (“Sarnevesht”)                                 $14,200,000

 2         5831           Zolfaghari, Javad (“Zolfaghari”)                                  $14,200,000
 3         5832           Hashemieh, Julia (“Hashemieh”)                                    $14,200,000
 4         5834           National Ambulatory Surgery Center, LLC (“National”)              $14,200,000
 5         5835           Los Altos Surgery Center, LP (“Los Altos”)                        $14,200,000
 6         5836           Knowles Surgery Center, LLC (“Knowles”)                           $14,200,000
 7         5837           SOAR Surgery Center, LLC (“SOAR”)                                 $14,200,000
 8         5838           Forest Ambulatory Surgical Associates, L.P. (“Forest”)            $14,200,000
 9
             3.       This Order is without prejudice to the rights of the Debtors to object to any other
10
     claims filed in these bankruptcy cases on any grounds.
11
             4.       The Court shall retain jurisdiction to interpret and enforce the terms of this Order.
12
             5.       The hearing on the Objection, set for September 1, 2020, at 10:00 a.m., is
13
     VACATED.
14
                                                        ####
15

16
17
18

19
20
21
22

23
24     Date: August 28, 2020

25
26

27
28

                                                          3
     DOCS_LA:331988.1 89566/002
